DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					Remarks
This office action is in response to the response filed on 06/17/2022, The examiner acknowledge that claims 1-2,4-5,9-10,13,21-23 and 27-36
This office action replaces the office action mailed on 09/01/2022.
Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive.
Applicant argues that the reference Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] does not teach or discloses “An agricultural working machine configured to process a field comprising a crop using an attachment, the agricultural working machine comprising: at least one optical sensor apparatus configured to detect a surrounding area in a forefield in a driving direction of the agricultural working machine at least within a width corresponding to a width of the attachment configured to harvest the crop; an image processing system configured to perform image analysis and to detect, based on the image analysis, occurrence of one or more obstacles that are at least partly shielded by the crop to be harvested in at least one obstacle region lying in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment; a work lighting system comprising at least one light source, the at least one light source configured to generate at least one light beam in order to illuminate, in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment, at least a portion of the crop that shields the one or more obstacles; and a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region lying in the surrounding area in the forefield in the driving direction of the agricultural working machine at least within the width corresponding to the width of the attachment, thereby illuminating the at least the portion of the crop that shields the one or more obstacles.” (see page 8-10)
Examiner disagrees:
In response to applicant's arguments against the references individually (Raring et al [US 10,222,474 B1]), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Raring is directed to a vehicle that is driving on a road, seeking to highlight obstacles (such as animals) in the roadway. This is evident in the figure reproduced above. Raring does not care at all about avoiding obstacles outside of the roadway, such as the tree cited in the Office Action as a “crop”. Any reasonable interpretation would reject such a characterization of the tree in Raring as a “crop”. In fact, Raring only even mentions the tree because it might temporarily shield the animal away from the roadway making it more difficult to identify the animal when the animal is in the roadway. Further, the harvester in the present application designed to, in effect, “hit” the crop by harvesting it. No reasonable interpretation could include Raring teaching that the vehicle’s purpose is to hit the tree. As such, the rejection based on Raring is specious on its face.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fritz discloses It is also possible for the control unit to determine the relative position by optical environmental recognition based on a differentiation between moving and stationary objects carried out using image pattern recognition (see paragraph [0014])

    PNG
    media_image1.png
    485
    531
    media_image1.png
    Greyscale

Ohmura discloses As shown in FIG. 5B, in UV-illumination pattern #6, a center-of-gravity position 300 of objects 210-280 that exist ahead of the vehicle is illuminated by UV light devices 80 and 90 on both the left-and-right sides. This pattern control is performed as follows. First, ECU 50 calculates the center-of-gravity position 300 of objects 210-280 to be UV-illuminated. As used herein, the term "center-of-gravity position" means a barycentric coordinate point of the object group in a coordinate system of a plane parallel to a traveling road surface indicated by an axis along the vehicle's longitudinal center line and an axis along the vehicle's transverse center line. Next, ECU 50 calculates light-distribution angles to direct the UV lights illuminated from UV light devices 80 and 90 to center-of-gravity position 300. Then, the actuators 60 and 70 rotate adjustable reflectors 82 based on the light-distribution angles calculated by ECU 50 to illuminate center-of-gravity position 300 with the UV light from UV light devices 80 and 90 (see paragraph [0057-59])
[AltContent: textbox (The object 260 is shielded by object 220)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    519
    512
    media_image2.png
    Greyscale


Raring discloses FIG. 22B shows an example using the apparatus integrating both a LIDAR system and laser based visible light source of FIG. 22A according to some embodiments of the present invention. Referring to FIG. 22B, an automobile comprised both a LIDAR system and a laser based light source. In this embodiment the LIDAR system is used to spatially map the environment and the laser based light system is used to illuminate the specific objects and the general surroundings with visible white light.

    PNG
    media_image3.png
    436
    703
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1].
In regards to claim 1. Fritz discloses an agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) comprising: a crop (Paragraph [0025]) using an attachment (Fig. 1, see the attachment connected to front wheel), in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel); in the surrounding area (Paragraph [0012]) in the forefield in the driving direction (Fig. 3, 12-14 & Paragraph [0012]) of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel), the at least one obstacle region lying (Paragraph [0014]) in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel) configured to harvest the crop (Paragraph [0025]),

    PNG
    media_image4.png
    526
    843
    media_image4.png
    Greyscale

at least one optical sensor apparatus (Fig. 2, 64 & Paragraph [0033]) configured to detect a surrounding area (Paragraph [0012]) in a forefield of the agricultural working machine (Paragraph [0027]); 
a regulation and control device (Fig. 2, 18) configured to generate one or more control signals  (Paragraph [0027]) in order to control the at least one light beam (Paragraph [0028-30])
an image processing system (Fig. 2, 64 and 18) configured to perform image analysis and to detect (Paragraph [0033]), based on the image analysis (Paragraph [00133]), 
a work lighting system (Fig. 2, 18) comprising at least one light source (Fig. 2, 28a-f), the at least one light source (Fig. 2, 28a-f) configured to generate at least one light beam (Fig. 2, 28a-f); and 
Fritz does not specify the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. in order to control an orientation of the at least one light source in order to orient the at least one light beam, occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine;
Ohmura discloses the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 80-90) toward the at least one obstacle region (Fig. 3a-b, 210-230 & Paragraph [0043-45]), in order to control an orientation (Fig. 1a, 60-70 & Paragraph [0014]) of the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 210-24 & Paragraph [0043-49]), occurrence of one or more obstacles (Fig. 3a-b, 210-24 & Paragraph [0043-49]) in at least one obstacle region lying in the surrounding area (Fig. 3a-b, 210-230). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine for purpose of visibility of an obstacle existing in the ambient environment of the vehicle may be improved, while the negative influence of UV radiation on the pedestrian may be reduced as disclosed by Ohmura (Paragraph [0009 & 0008]).
Fritz in view of Ohmura does not specify configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles; thereby illuminating the at least the portion of the crop that shields the one or more obstacles.
Raring discloses configured to process a field comprising a crop (Fig. 22b, Tree), the agricultural working machine (Column 8, in lines 1-20); occurrence (Fig. 22, Lidar Imagining) of one or more obstacles that are at least partly shielded by the crop (Fig. 22b, Tree); the at least one light source (Fig. 22b, Light source of Vehicle) configured to generate at least one light beam (Fig. 26, Light source of Vehicle) in order to illuminate (Fig. 22b, Light source of Vehicle) the one (Fig. 22b, Animal) or more obstacles; thereby illuminating (Fig. 22b, Light source of Vehicle) the at least the portion of the crop (Fig. 22b, Tree) that shields the one or more obstacles (Fig. 22b, Animal).

    PNG
    media_image5.png
    518
    779
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    547
    667
    media_image6.png
    Greyscale



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with configured to process a field comprising a crop, the agricultural working machine; occurrence of one or more obstacles that are at least partly shielded by the crop; the at least one light source configured to generate at least one light beam in order to illuminate the one or more obstacles shielded by the crop or one or more obstacle regions around the one or more obstacles for purpose of dynamically change illumination intensity, illumination pattern, beam angle, beam shape, and beam location of the white light based on at least some feedback information from the LIDAR system when detecting at least one moving target object as disclosed by Raring (Colum, in lines 45-60)
In regards to claim 4. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the image processing system (Ohmura: Fig. 1a, 50) is configured to differentiate between living obstacles and inanimate obstacles (Ohmura: Paragraph [0008 & 0037]); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura: Fig. 1a, 80-90) in order to change (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”) at least one parameter (Fig. 3a-b to 5a-b & Paragraph [0055]) of the at least one light beam (Ohmura: Fig. 1a, 80-90) depending on whether (Ohmura: Paragraph [0060]) the obstacle is identified as a living obstacle or an inanimate obstacle (Ohmura: Paragraph [0008 & 0037]).
In regards to claim 21. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the one (Raring: Fig. 22b, Animal) or more obstacles are covered by the crop (Raring: Fig. 22b, Tree), thereby not extending above the crop (Raring: Fig. 22b, Tree).
In regards to claim 28. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the one (Raring: Fig. 22b, Animal) or more obstacles that are entirely shielded are stationary (Raring: Fig. 22b, Tree).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 1 above, and further in view of Shimada [US 2020/0032976 A1].
In regards to claim 2. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to modify the orientation (Ohmura: Paragraph [0017]) of the at least one light beam of the at least one light source (Ohmura: Fig. 1a, 80-90) based on position of the agricultural working machine as the agricultural working machine (Fritz Fig. 1, 12-14 & Fig. 2, 16) approaches the at least one obstacle region (Ohmura: Fig. 3a-b, 210-24 & Paragraph [0043-49]) control the at least one light beam on the at least one obstacle region (Ohmura: Fig. 3a-b, 210-214 & Paragraph [0043-49]).
Fritz in view of Ohmura does not specify in order to maintain the at least one light beam on
Shimada discloses in order to maintain the at least one light beam on (Paragraph [0090])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura with in order to maintain the at least one light beam on for purpose of improved by changing a light distribution pattern without using any mechanical configuration as disclosed Shimada (Abstract).
Claim 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 1 and 4 above, and further in view of Adachi et al [US 2014/0049973 A1].
In regards to claim 5. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 4, wherein the one or more obstacles comprises a single obstacle (Fritz: Paragraph [0014])
Fritz in view of Ohmura does not specify wherein the at least one parameter comprises light color. and wherein the regulation and control device is configured to control the at least one light source to generate light of at least two colors depending on whether the single obstacle is identified as one of the living obstacle or the inanimate obstacle and to generate the light beam of a single color depending on whether the single obstacle is identified as another of the living obstacle or the inanimate obstacle.
Adachi discloses wherein the at least one parameter comprises light color (Paragraph [0020]). and wherein the regulation and control device (Fig. 1a-b, 10 & Paragraph [0143-144]) is configured to control the at least one light source (Fig. 1a, 20) to generate light of at least two colors (Paragraph [0020]) depending on whether the single obstacle is identified as one of the living obstacle (Paragraph [0321-325]) or the inanimate obstacle (Paragraph [0191-194]) and to generate the light beam of a single color (Paragraph [0020]) depending on whether the single obstacle is identified as another of the living obstacle or the inanimate obstacle (Paragraph [0191-194]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with wherein the at least one parameter comprises light color for purpose of improve visibility ahead of one's own vehicle, and to cause pedestrians and drivers of other vehicles around one's own vehicle to easily recognize one's own vehicle as disclosed by Adachi (Paragraph [0375]).
In regards to claim 27. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the image processing system is configured to determine whether at least one obstacle (Fritz: Paragraph [0014]) is a living obstacle (Ohmura: Paragraph [0037-39]) or an inanimate obstacle; and wherein the regulation and control device (Fritz: Fig. 2, 18) is configured to control the at least one light source (Paragraph [0028-30]) by: responsive to determining that the at least one obstacle is the living obstacle (Ohmura: Paragraph [0037-39]),
Fritz in view of Ohmura and further in view of Raring does specify not controlling the at least one light source to generate light of a first color; and responsive to determining that the at least one obstacle is the inanimate obstacle, controlling the at least one light source to generate light of a second color, the second color being different from the first color.
Adachi discloses responsive to determining (Paragraph [0321-325]) that the at least one obstacle is the living obstacle controlling the at least one light source (Paragraph [0020]) to generate light of a first color (Paragraph [0321-325]); and responsive to determining that the at least one obstacle is the inanimate obstacle (Paragraph [0222-229 & 0321-325]), controlling the at least one light source (Paragraph [0147-148]) to generate light of a second color, the second color (Paragraph [0222-229]) being different from the first color (Paragraph [0318-326]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with controlling the at least one light source to generate light of a first color; and responsive to determining that the at least one obstacle is the inanimate obstacle, controlling the at least one light source to generate light of a second color, the second color being different from the first color for purpose of improve visibility ahead of one's own vehicle, and to cause pedestrians and drivers of other vehicles around one's own vehicle to easily recognize one's own vehicle as disclosed by Adachi (Paragraph [0375]).
Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 4 above, and further in view of Julian et al [US 2017/0354019 A1]
In regards to claim 22. Fritz in view of Ohmura and in view of Raring and further in view of Julian discloses the agricultural working machine of claim 4, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) the at least one light beam (Ohmura Fig. 1a-b, 80-90) depending on whether the one (Raring: Fig. 22b, Animal) or more obstacles are identified as one of the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle depending on whether the one (Raring: Fig. 22b, Animal) or more obstacles are identified as another of the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle.
Fritz in view of Ohmura and in view of Raring does not specify least one light source in order to strobe of the at least one emitted light beam and in order to generate a constant light output
Julian discloses least one light source in order to strobe of the at least one emitted light beam  and in order to generate a constant light output (Paragraph [0007 & 0065 & 0077])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and Raring with the at least one light source in order to strobe of the at least one emitted light beam for purpose of protecting a user of the light system from dazzling light as disclosed by Julian (Paragraph [0003]).
In regards to claim 23. Fritz in view of Ohmura and in view of Raring and further in view of Julian discloses the agricultural working machine of claim 4, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one light source (Ohmura Fig. 1a-b, 80-90) in the at least one light beam (Ohmura Fig. 1a-b, 80-90) depending on whether the obstacle is identified as the living obstacle (Raring: Fig. 22b, Animal) or the inanimate obstacle.
Fritz in view of Ohmura and in view of Raring does not specify order to strobe; at different strobing frequencies
Julian discloses order to strobe; at different strobing frequencies (Julian: Paragraph [0007 & 0065 & 0012])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and Raring with order to strobe; at different strobing frequencies for purpose of protecting a user of the light system from dazzling light as disclosed by Julian (Paragraph [0003]).
Claim 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1]] and further in view of Takahira et al [US 2013/0258689 A1].
In regards to claim 9. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 4, wherein the image processing system (Ohmura: Fig. 1a, 50 and 30) is configured to detect a first object in the forefield as the living obstacle (Ohmura: Paragraph [0037]) and a second object in the forefield as the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]); wherein the work lighting system (Ohmura: Fig. 1a, 50 and 30) comprising at least a first light source and a second light source (Ohmura: Fig. 1a, 80-90); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to control the at least one parameter of a first beam from the first light source and a second beam of the second light source (Ohmura: Fig. 1a, 80-90) so that the first beam lights (Ohmura: Fig. 3a, 80) the living obstacle (Ohmura: Paragraph [0008 & 0037]) as the second beam lights (Ohmura: Fig. 3a, 90) the inanimate obstacle (Ohmura: Paragraph [0008 & 0037]) and so that the first beam lights the living obstacle differently than the second beam lights the inanimate obstacle (Ohmura: “5. The method as described in claim 4, wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian”).
Fritz in view of Ohmura and further in view of Raring does not specify the first light source generates a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second light source generates the second beam lights the inanimate obstacle 
Takahira discloses the first light source generates a first beam from the first light source (Fig. 37, A1) and a second beam of the second light source (Fig. 37, A1 & Paragraph [0221]) so that the first beam lights the living obstacle (Paragraph [0523-524]) at least partly simultaneously (Paragraph [0740 & 0221]) as the second light source generates the second beam lights the inanimate obstacle (Paragraph [0740 & 0221])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with a first beam from the first light source and a second beam of the second light source so that the first beam lights the living obstacle at least partly simultaneously as the second beam lights the inanimate obstacle for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 10. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 1, wherein the regulation and control device (Ohmura: Fig. 1a, 50), responsive to the detection of the occurrence of one or more obstacles (Ohmura: Paragraph [0008 & 0037]) in at least one obstacle region (Ohmura: Fig. 3-5, road and 210-214), is configured to control at least one aspect of the at least one light source (Ohmura: Fig. 1a, 80-90 &  Fig. 3-5, road and 210-214) of the at least one light beam emitted by the at least one light source (Ohmura: Fig. 1a, 80-90).
Fritz in view of Ohmura does not specify adapt light propagation
Takahira discloses adapt light propagation (Fig. 37, A1 & Paragraph [0866-869])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with adapt light propagation for purpose of long-term reliability of the floodlight and visibility of a centerline during traveling in a rainy condition as disclosed by Takahira (Paragraph [0214 & 0657]).
In regards to claim 13. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 10, wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to reduce (Takahira: Paragraph [0007 & 0225]) the width of the beam from a larger size (Ohmura: Fig. 3a-b to Fig. 5a-b, Pattern #1 to Pattern #6) to the selected width (Ohmura Paragraph [0007-10 & 0020] and Fig. 3a-5b) as the agricultural working machine approaches (Fritz Fig. 1, 12-14 & Fig. 2, 16) the one or more obstacles detected (Ohmura: Fig. 3-5, road and 210-214).
Claims 29, 32-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1].
In regards to claim 29. Fritz discloses an agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) configured to process a field comprising a crop (Paragraph [0025]) using an attachment (Fig. 1, see the attachment connected to front wheel), the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) comprising: 
at least one optical sensor apparatus (Fig. 2, 64 & Paragraph [0033]) configured to detect a surrounding area (Paragraph [0012]) in a forefield in a driving direction of the agricultural working machine (Paragraph [0027]) at least within a width corresponding to a width of the attachment (Fig. 1, see the attachment connected to front wheel) configured to harvest the crop (Paragraph [0025]); 
an image processing system (Fig. 2, 64 and 18) configured to perform image analysis and to detect (Paragraph [0033]), based on the image analysis (Paragraph [00133]), occurrence of one or more obstacles in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Paragraph [0027]) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel); 
a work lighting system (Fig. 2, 18) comprising at least one light source (Fig. 2, 28a-f), the at least one light source (Fig. 2, 28a-f) configured to generate at least one light beam in order to illuminate (Fig. 2, 28a-f), in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Paragraph [0027]) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel), lying (Paragraph [0014]) in the surrounding area (Paragraph [0012]) in the forefield in the driving direction of the agricultural working machine (Fig. 1, 12-14 & Fig. 2, 16) at least within the width corresponding to the width of the attachment (Fig. 1, see the attachment connected to front wheel),
Fritz does not specify a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region
Ohmura discloses a regulation and control device (Fig. 1a, 50) configured to generate one or more control signals (Paragraph [0017-49]) in order to control an orientation of the at least one light source (Fig. 3a-b, 80-90) in order to orient the at least one light beam (Fig. 3a-b, 80-90) toward the at least one obstacle region (Fig. 3a-b, 210-24 & Paragraph [0043-49]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with a regulation and control device configured to generate one or more control signals in order to control an orientation of the at least one light source in order to orient the at least one light beam toward the at least one obstacle region. occurrence of one or more obstacles in at least one obstacle region lying in the surrounding area in the forefield of the agricultural working machine for purpose of visibility of an obstacle existing in the ambient environment of the vehicle may be improved, while the negative influence of UV radiation on the pedestrian may be reduced as disclosed by Ohmura (Paragraph [0009 & 0008]).
Fritz in view of Ohmura does not specify thereby illuminating the at least the portion of the crop that entirely shields the one or more obstacles. and occurrence of one or more obstacles that are entirely shielded by the crop to be harvested in at least one obstacle region lying in the surrounding area. 
Raring discloses thereby illuminating (Fig. 22b and 26, Illumination area) the at least the portion of the crop (Fig. 22b, Tree) that entirely shields the one (Fig. 22b, Animal) or more obstacles. and occurrence of one (Fig. 22b, Animal) or more obstacles that are entirely shielded by the crop (Fig. 22b, Tree) to be in at least one obstacle (Fig. 22b, Animal) region lying in the surrounding area (Fig. 22b and 26 Area). at least a portion of the crop (Fig. 22b, Tree) that shields the one or more obstacles (Fig. 22b, Animal);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with thereby illuminating the at least the portion of the crop that entirely shields the one or more obstacles. and occurrence of one or more obstacles that are entirely shielded by the crop to be harvested in at least one obstacle region lying in the surrounding area for purpose of dynamically change illumination intensity, illumination pattern, beam angle, beam shape, and beam location of the white light based on at least some feedback information from the LIDAR system when detecting at least one moving target object as disclosed by Raring (Colum, in lines 45-60).
In regards to claim 32. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 29, wherein the image processing system (Ohmura: Fig. 1a, 20 and 30) is configured to determine (Ohmura: Paragraph [0008] & Claim 4 “changing an intensity of said UV radiation reaching said object detected by said sensor according to a determined type of said object.”) whether the one or more obstacles (Ohmura: Fig. 3a-b, 210-24 & Paragraph [0043-49]) that are entirely shielded is living or inanimate (Ohmura: Claim 4 and 5 changing an intensity of said UV radiation reaching said object detected by said sensor according to a determined type of said object.
wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian); and wherein the regulation and control device (Ohmura: Fig. 1a, 50) is configured to select at least one aspect of the light beam (Ohmura: Paragraph [0038-42]) depending on whether the one or more obstacles (Raring: Fig. 22, Animal) that are entirely (Raring: Fig. 22, Tree) shielded is living or inanimate.
In regards to claim 33. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 32, wherein the regulation and control device (Ohmura: Paragraph [0014-17]) is configured to select the at least one aspect of the light beam (Ohmura: Fig. 3a to 5b, 80 and 90) depending on whether the one or more obstacles (Ohmura: Fig. 3a to 5b, 210 to 240) that are entirely (Raring: Fig. 22, Animal) shielded (Raring: Fig. 22, Tree)  is living or inanimate by selecting a greater illumination of the light beam (Ohmura: Claim 4 and 5 changing an intensity of said UV radiation reaching said object detected by said sensor according to a determined type of said object.
wherein said intensity of said UV radiation reaching said object is set to a first intensity when said object is not determined to be a pedestrian and wherein said intensity is set to a second intensity that is lower than said first intensity when said object is determined to be a pedestrian) depending on whether the one or more obstacles (Ohmura: Fig. 3a to 5b, 210 to 240) that are entirely (Raring: Fig. 22, Animal) shielded (Raring: Fig. 22, Tree) is living or inanimate.
In regards to claim 34. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 33, wherein the regulation and control device (Ohmura: Paragraph [0014-17]) is configured to: select a higher (Ohmura: Paragraph [0037-42]) illumination of the light beam (Ohmura: Fig. 3a to 5b, 80 and 90) responsive to determining that the one or more obstacles (Ohmura: Fig. 3a to 5b, 210 to 240) that are entirely (Raring: Fig. 22, Animal) shielded (Raring: Fig. 22, Tree) is living; and select a lower illumination (Ohmura: Paragraph [0037-42]) of the light beam (Ohmura: Fig. 3a to 5b, 80 and 90) responsive to determining that the one or more obstacles (Ohmura: Fig. 3a to 5b, 210 to 240) that are entirely shielded (Raring: Fig. 22, Tree) is inanimate.
In regards to claim 36. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 29, wherein the one or more obstacles (Raring: Fig. 22, Animal) that are entirely shielded (Raring: Fig. 22b, Tree) is stationary (Fritz: Paragraph [0014]).
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] and further in view of Misu [US 10,000,153 B1]
In regards to claim 30. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 29, wherein the image processing system (Ohmura: Fig. 1a, 50) is further configured to determine the one (Fig. 22b, Animal) or more obstacles that are entirely shielded (Fig. 22b, Tree); 
Fritz does not specify wherein the image processing system is further configured to determine at least one dimension of the one or more obstacles and wherein the regulation and control device is configured to control the light beam based on the at least one dimension.
Misu discloses wherein the image processing system (Fig. 1, 118) is further configured to determine at least one dimension (Column 9, in lines 44-67 to Column 10, in lines 1-10) of the one or more obstacles and wherein the regulation and control device (Fig. 1, 120) is configured to control the light beam (Fig. 1, 114 and Fig. 3, 302 & Column 5, in lines 1-20) based on the at least one dimension (Column 9, in lines 44-67 to Column 10, in lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz with wherein the image processing system is further configured to determine at least one dimension of the one or more obstacles and wherein the regulation and control device is configured to control the light beam based on the at least one dimension for purpose of determine to highlight an indicator closest to the object, as described further herein, based on determining that the object is obscured by the other object as disclosed by Misu (Column 8, in lines 50-67).
In regards to claim 31. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 30, 
wherein the regulation and control device is configured to select a width of the light beam (Ohmura: Paragraph [0014-17]) based on the at least one dimension (Misu: Column 9, in lines 44-67 to Column 10, in lines 1-10) of the one or more obstacles (Fritz: Paragraph [0014]) that are entirely shielded (Raing Fig. 22b, Tree). 
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Fritz et al [US 2018/0236928 A1] in view of Ohmura [US 2008/0225271 A1] and further in view of Raring et al [US 10,222,474 B1] as applied to claim 32 above, and further in view of Adachi et al [US 2014/0049973 A1].
In regards to claim 35. Fritz in view of Ohmura and further in view of Raring discloses the agricultural working machine of claim 32, determining that the one or more obstacles that are entirely (Raring: Fig. 22, Animal) shielded (Raring: Fig. 22, Tree) is living and determining that the one or more obstacles (Ohmura: Fig. 5b, 260) that are entirely shielded is inanimate (Ohmura: Fig. 5b, 220),
Fritz in view of Ohmura and further in view of Raring does not specify wherein the regulation and control device is configured to: select at least one color for the light beam responsive to determining that the one or more obstacles; and select at least another color for the light beam responsive to determining that the one or more obstacles, wherein the at least one color is different from the at least another color.
Adachi discloses wherein the regulation and control device (Paragraph [0321-325]) is configured to: select (Paragraph [0321-325]) at least one color for the light beam (Paragraph [0020]) responsive to determining that the one or more obstacles (Paragraph [0321-325]); and select at least another color for the light beam (Paragraph [0318-326]) responsive to determining that the one or more obstacles (Paragraph [0321-325]), wherein the at least one color (Paragraph [0222-229]) is different from the at least another color (Paragraph [0318-326]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Fritz in view of Ohmura and further in view of Raring with wherein the regulation and control device is configured to: select at least one color for the light beam responsive to determining that the one or more obstacles; and select at least another color for the light beam responsive to determining that the one or more obstacles, wherein the at least one color is different from the at least another color for purpose of improve visibility ahead of one's own vehicle, and to cause pedestrians and drivers of other vehicles around one's own vehicle to easily recognize one's own vehicle as disclosed by Adachi (Paragraph [0375]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844